DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to an invention non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Claims 1-14 have been cancelled.
The above examiner’s amendment was necessary since the claims are not elected without traverse by Applicant on 07/10/2020 in response to the Requirement for Restriction/Election mailed out 05/12/2020.
Allowable Subject Matter
Claims 15-26 are allowed. Specifically, the independent claims 15, 16 and 21 are allowed over the prior arts. The dependent claims 17-20 are allowed due to their dependencies to the said independent claim 16. The dependent claims 22-26 are allowed due to their dependencies to the said independent claim 21.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior arts fail to teach or reasonably suggest a blood bag, comprising:
a bag member to hold blood; and 
a flexible antenna communicatively associated with the blood bag, the flexible antenna containing:
a dipole antenna; and 
at least one artificial magnetic conductor (AMC) unit cell communicatively associated with the dipole antenna, in combination with other limitations in the claim.
Regarding claims 16 and 21, these claims have substantially the same subject matter as that in claim 15. Therefore, claims 16 and 21 are allowed under the same rationale as claim 15 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawata (US 2017/0098894 A1), discloses an artificial magnetic conductor cells comprising a conductive layers and a dielectric layer in between, see Figs. 1 and 20.
Eisenstadt (US 2015/0192475 A1) discloses a blood product monitoring method, system comprising sensors, antennas, transceivers and a monitoring system. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844